68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Sebastian ZARASUA-GALVAN, also known as Gumecindo G.Zarasua, also known as Spike Zarasua, Appellant.
No. 95-1921.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 17, 1995.Filed Oct. 20, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Sebastian Zarasua-Galvan appeals the 57-month sentence imposed by the district court1 after he pleaded guilty to illegally re-entering the United States after deportation, in violation of 8 U.S.C. Sec. 1326.  For reversal, Zarasua-Galvan argues only that the district court erred in denying his motion to depart under U.S.S.G. Sec. 4A1.3.  A district court's decision not to depart downward under section 4A1.3 is unreviewable, if the court is aware of its authority to do so.  United States v. Hall, 7 F.3d 1394, 1396 (8th Cir.1993).  Because the district court stated that it found "no reason to depart" from the recommended Guidelines range, we conclude it was aware of its authority to do so.


2
Accordingly, the judgment is affirmed.



1
 The Honorable William G. Cambridge, Chief Judge, United States District Court for the District of Nebraska